Case 2:20-cv-10398-FMO-SK Document 1 Filed 11/13/20 Page 1 of 7 Page ID #:1




 1     CENTER FOR DISABILITY ACCESS
       Raymond Ballister Jr., Esq., SBN 111282
 2     Russell Handy, Esq., SBN 195058
       Dennis Price, Esq., SBN 279082
 3     Amanda Seabock, Esq., SBN 289900
       Mail: 8033 Linda Vista Road, Suite 200
 4     San Diego, CA 92111
       (858) 375-7385; (888) 422-5191 fax
 5     amandas@potterhandy.com
 6     Attorneys for Plaintiff
 7
 8
                               UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11     Jose Estrada                            Case No.

12               Plaintiff,
                                               Complaint For Damages And
13       v.                                    Injunctive Relief For Violations
                                               Of: Americans With Disabilities
14     Long Beach Buildings III, LLC, a        Act; Unruh Civil Rights Act
       California Limited Liability
15     Company;
       Smart & Final Stores LLC, a
16     California Limited Liability
       Company
17
                 Defendants.
18
19
             Plaintiff Jose Estrada complains of Long Beach Buildings III, LLC, a
20
     California Limited Liability Company; Smart & Final Stores LLC, a California
21
     Limited Liability Company; and alleges as follows:
22
23
       PARTIES:
24
       1. Plaintiff is a California resident with physical disabilities. He is a
25
     paraplegic who cannot walk and who uses a wheelchair for mobility.
26
       2. Defendant Long Beach Buildings III, LLC owned the real property
27
     located at or about 1320 Atlantic Ave, Long Beach, California, in August
28
     2020.


                                           1

     Complaint
Case 2:20-cv-10398-FMO-SK Document 1 Filed 11/13/20 Page 2 of 7 Page ID #:2




 1     3. Defendant Long Beach Buildings III, LLC owns the real property
 2   located at or about 1320 Atlantic Ave, Long Beach, California, currently.
 3     4. Defendant Smart & Final Stores LLC owned Smart & Final Extra!
 4   located at or about 1320 Atlantic Ave, Long Beach, California, in August
 5   2020.
 6     5. Defendant Smart & Final Stores LLC owns Smart & Final Extra!
 7   (“Store”) located at or about 1320 Atlantic Ave, Long Beach, California,
 8   currently.
 9     6. Plaintiff does not know the true names of Defendants, their business
10   capacities, their ownership connection to the property and business, or their
11   relative responsibilities in causing the access violations herein complained of,
12   and alleges a joint venture and common enterprise by all such Defendants.
13   Plaintiff is informed and believes that each of the Defendants herein is
14   responsible in some capacity for the events herein alleged, or is a necessary
15   party for obtaining appropriate relief. Plaintiff will seek leave to amend when
16   the true names, capacities, connections, and responsibilities of the Defendants
17   are ascertained.
18
19     JURISDICTION & VENUE:
20     7. The Court has subject matter jurisdiction over the action pursuant to 28
21   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
22   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
23     8. Pursuant to supplemental jurisdiction, an attendant and related cause
24   of action, arising from the same nucleus of operative facts and arising out of
25   the same transactions, is also brought under California’s Unruh Civil Rights
26   Act, which act expressly incorporates the Americans with Disabilities Act.
27     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
28   founded on the fact that the real property which is the subject of this action is


                                            2

     Complaint
Case 2:20-cv-10398-FMO-SK Document 1 Filed 11/13/20 Page 3 of 7 Page ID #:3




 1   located in this district and that Plaintiff's cause of action arose in this district.
 2
 3     FACTUAL ALLEGATIONS:
 4     10. Plaintiff went to the Store in August 2020 with the intention to avail
 5   himself of its goods and to assess the business for compliance with the
 6   disability access laws.
 7     11. The Store is a facility open to the public, a place of public
 8   accommodation, and a business establishment.
 9     12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
10   to provide wheelchair accessible point of sales machines at the check stands in
11   conformance with the ADA Standards as it relates to wheelchair users like the
12   plaintiff.
13     13. The Store provides point of sales machines to its customers but fails to
14   provide any wheelchair accessible point of sales machines.
15     14. The problem that plaintiff encountered was that the point of sales
16   machines were too high.
17     15. Plaintiff believes that there are other features of the point of sales
18   machines that likely fail to comply with the ADA Standards and seeks to have
19   fully compliant point of sales machines available for wheelchair users.
20     16. On information and belief, the defendants currently fail to provide
21   wheelchair accessible point of sales machines.
22     17. These barriers relate to and impact the plaintiff’s disability. Plaintiff
23   personally encountered these barriers.
24     18. Even though the plaintiff did not confront the following barrier, the
25   restroom sink pipe is not wrapped to protect against burning contact. As a
26   wheelchair user, the plaintiff benefits from and is entitled to use wheelchair
27   accessible facilities.
28     19. By failing to provide accessible facilities, the defendants denied the


                                               3

     Complaint
Case 2:20-cv-10398-FMO-SK Document 1 Filed 11/13/20 Page 4 of 7 Page ID #:4




 1   plaintiff full and equal access.
 2     20. The failure to provide accessible facilities created difficulty and
 3   discomfort for the Plaintiff.
 4     21. The defendants have failed to maintain in working and useable
 5   conditions those features required to provide ready access to persons with
 6   disabilities.
 7     22. The barriers identified above are easily removed without much
 8   difficulty or expense. They are the types of barriers identified by the
 9   Department of Justice as presumably readily achievable to remove and, in fact,
10   these barriers are readily achievable to remove. Moreover, there are numerous
11   alternative accommodations that could be made to provide a greater level of
12   access if complete removal were not achievable.
13     23. Plaintiff will return to the Store to avail himself of its goods and to
14   determine compliance with the disability access laws once it is represented to
15   him that the Store and its facilities are accessible. Plaintiff is currently deterred
16   from doing so because of his knowledge of the existing barriers and his
17   uncertainty about the existence of yet other barriers on the site. If the barriers
18   are not removed, the plaintiff will face unlawful and discriminatory barriers
19   again.
20     24. Given the obvious and blatant nature of the barriers and violations
21   alleged herein, the plaintiff alleges, on information and belief, that there are
22   other violations and barriers on the site that relate to his disability. Plaintiff will
23   amend the complaint, to provide proper notice regarding the scope of this
24   lawsuit, once he conducts a site inspection. However, please be on notice that
25   the plaintiff seeks to have all barriers related to his disability remedied. See
26   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
27   encounters one barrier at a site, he can sue to have all barriers that relate to his
28   disability removed regardless of whether he personally encountered them).


                                               4

     Complaint
Case 2:20-cv-10398-FMO-SK Document 1 Filed 11/13/20 Page 5 of 7 Page ID #:5




 1
 2   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 3   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
 4   Defendants.) (42 U.S.C. section 12101, et seq.)
 5     25. Plaintiff re-pleads and incorporates by reference, as if fully set forth
 6   again herein, the allegations contained in all prior paragraphs of this
 7   complaint.
 8     26. Under the ADA, it is an act of discrimination to fail to ensure that the
 9   privileges, advantages, accommodations, facilities, goods and services of any
10   place of public accommodation is offered on a full and equal basis by anyone
11   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
12   § 12182(a). Discrimination is defined, inter alia, as follows:
13            a. A failure to make reasonable modifications in policies, practices,
14                or procedures, when such modifications are necessary to afford
15                goods,    services,    facilities,   privileges,    advantages,   or
16                accommodations to individuals with disabilities, unless the
17                accommodation would work a fundamental alteration of those
18                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
19            b. A failure to remove architectural barriers where such removal is
20                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
21                defined by reference to the ADA Standards.
22            c. A failure to make alterations in such a manner that, to the
23                maximum extent feasible, the altered portions of the facility are
24                readily accessible to and usable by individuals with disabilities,
25                including individuals who use wheelchairs or to ensure that, to the
26                maximum extent feasible, the path of travel to the altered area and
27                the bathrooms, telephones, and drinking fountains serving the
28                altered area, are readily accessible to and usable by individuals


                                             5

     Complaint
Case 2:20-cv-10398-FMO-SK Document 1 Filed 11/13/20 Page 6 of 7 Page ID #:6




 1                with disabilities. 42 U.S.C. § 12183(a)(2).
 2     27. When a business provides facilities such as point of sales machines, it
 3   must provide accessible point of sales machines.
 4     28. Here, accessible point of sales machines have not been provided in
 5   conformance with the ADA Standards.
 6     29. When a business provides facilities such as restrooms, it must provide
 7   accessible restrooms.
 8     30. Here, accessible restrooms have not been provided in conformance with
 9   the ADA Standards.
10     31. The Safe Harbor provisions of the 2010 Standards are not applicable
11   here because the conditions challenged in this lawsuit do not comply with the
12   1991 Standards.
13     32. A public accommodation must maintain in operable working condition
14   those features of its facilities and equipment that are required to be readily
15   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
16     33. Here, the failure to ensure that the accessible facilities were available
17   and ready to be used by the plaintiff is a violation of the law.
18
19   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
20   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
21   Code § 51-53.)
22     34. Plaintiff repleads and incorporates by reference, as if fully set forth
23   again herein, the allegations contained in all prior paragraphs of this
24   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
25   that persons with disabilities are entitled to full and equal accommodations,
26   advantages, facilities, privileges, or services in all business establishment of
27   every kind whatsoever within the jurisdiction of the State of California. Cal.
28   Civ. Code §51(b).


                                              6

     Complaint
Case 2:20-cv-10398-FMO-SK Document 1 Filed 11/13/20 Page 7 of 7 Page ID #:7




 1      35. The Unruh Act provides that a violation of the ADA is a violation of the
 2   Unruh Act. Cal. Civ. Code, § 51(f).
 3      36. Defendants’ acts and omissions, as herein alleged, have violated the
 4   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
 5   rights to full and equal use of the accommodations, advantages, facilities,
 6   privileges, or services offered.
 7      37. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
 8   discomfort or embarrassment for the plaintiff, the defendants are also each
 9   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
10   (c).
11
12            PRAYER:
13            Wherefore, Plaintiff prays that this Court award damages and provide
14   relief as follows:
15          1. For injunctive relief, compelling Defendants to comply with the
16   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
17   plaintiff is not invoking section 55 of the California Civil Code and is not
18   seeking injunctive relief under the Disabled Persons Act at all.
19          2. Damages under the Unruh Civil Rights Act, which provides for actual
20   damages and a statutory minimum of $4,000 for each offense.
21          3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
22   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
23
     Dated: November 10, 2020            CENTER FOR DISABILITY ACCESS
24
25
26                                       By:
                                         _______________________
27
                                               Russell Handy, Esq.
28                                             Attorney for plaintiff


                                               7

     Complaint
